DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Objections	3
IV. Specification	3
V. Claim Rejections - 35 USC § 112	4
A. Claims 8-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	5
1. Claim 8	5
2. Claim 15	6
VI. Claim Rejections - 35 USC § 103	7
A. Claims 1-4, 6, 8-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0171814 (“Choi”) in view of US 2007/0045829 (“Jeong”).	7
B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong, as applied to claims 1 and 4 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).	15
C. Claims 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong, as applied to claims 1, 8, 12, and 15 above, and further in view of US 2011/0210444 (“Jeng”).	16
D. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong, as applied to claims 15-17 above, and further in view of US 2002/0146565 (“Ishll”).	18
Conclusion	19


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election of species group B in the reply filed on 02/05/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 were amended in an amendment filed 02/05/2021, such that Applicant indicates that all claims read on the elected species shown in Figs. 1, 2, and 8-10 (Election filed 02/05/2021, p. 1).  

III. Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 1, replace “contacts” with “contact” for correct grammar.
Appropriate correction is required.

IV. Specification
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, Application Nos. 15/418,065 and 14/243,517, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  In this regard, neither of the prior-filed application provides support for claims 8-14 because claim 8 includes the feature
wherein a first top surface of the conformal conductive layer is closer to the first substrate than the front surface of the second substrate.
The above-quoted feature is provided only in paragraph [0085] of the Instant Specification (paragraph bridging pp. 25-26) and is effectively a regurgitation of the claim 8, which was also never provided in the two parent applications cited above.  There is no explanation of a “first top surface” of the “conformal conductive layer” 201 or what a second or third top surface of the conformal conductive layer 201 might be.  Fig. 2 of the Instant Application shows that there is only one singular top surface to the conformal (e.g. Fig. 2 of the Instant Application). 

V. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 
A. Claims 8-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
1. Claim 8
Claim 8, as currently amended, recites the following features:
8. A method comprising: 
[1] attaching a first semiconductor die [101] to a first substrate [105], 
the first semiconductor die [101] comprising a second substrate [107], 
a front surface of the second substrate [107] facing the first substrate [105]; 
…
[3] depositing a conformal conductive layer [201]
over a top surface and a sidewall of the first semiconductor die [101], 
over a top surface and a sidewall of the second semiconductor die [102], and 
over the first substrate [105], 
[4] wherein a first portion of a top surface of the conformal conductive layer [201] is closer to the first substrate [105] than the front surface of the second substrate [107 of the first semiconductor die 101]; and
First, at least feature [4] is only newly recited in the Instant Application (Instant Specification: ¶ 85 at pp. 26-26).  It is not recited in either of the Parent Applications, 15/418,065 and 14/243,517.  As such, resort can be made only to the drawings for feature [4].  However, feature [4] is not shown in any of figures.  Moreover, the Instant Application explicitly states that 
As such, the evidence currently available shows that Applicant was not in possession of the feature [4] in the context of the claim. 
Claims 9-14 depend from claim 8 and are rejected for including the same unsupported feature.

2. Claim 15
Claim 15 recites the following features:
forming a passivation layer [120; ¶ 35] over a first side of the first substrate [105; ¶ 16]; 
bonding a first semiconductor die [101] and a second semiconductor die [103] to the first side of the first substrate [105]; 
…
forming a conductive layer [201] over and in physical contact with the first semiconductor die [101], the second semiconductor die [103] and the first substrate [105], 
wherein the conductive layer [201] is in physical contact with the passivation layer [120], and 
All of the figures show that the passivation layer 120 covers the surface of the first substrate 105, that is intervening between the conductive layer 201 and the first substrate 105, thereby preventing the conductive layer 201 from simultaneously directly contacting both the first substrate 105 and the passivation layer 120.  As such, Applicant was not in possession of the feature of claim 15 requiring,
forming a conductive layer [201] over and in physical contact with … the first substrate [105],


VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-4, 6, 8-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0171814 (“Choi”) in view of US 2007/0045829 (“Jeong”).
Claim 1 reads,
1. A method comprising: 
[1] bonding a first semiconductor die and a second semiconductor die to a first substrate; 
[2] forming a conductive layer over the first semiconductor die, the second semiconductor die and the first substrate; 
[3] applying an encapsulant over the conductive layer; 
[4] removing a first portion of the encapsulant to expose the conductive layer; and 
[5] performing a singulation process on the first substrate, 
[6a] wherein a sidewall of the conductive layer and a sidewall of the encapsulant are formed by the singulation process, 
[6b] the sidewall of the conductive layer being coplanar with the sidewall of the encapsulant, and 
[7a] wherein a second portion of the encapsulant extends from a first portion of the conductive layer on a sidewall of the first semiconductor die to a second portion of the conductive layer on a sidewall of the second semiconductor die after performing the singulation process, 



With regard to claim 1, Choi discloses, generally in Figs. 3A-3E,
1. A method comprising: 
[1] bonding a first semiconductor die 200 and a second semiconductor die 200 to a first substrate 100 [¶¶ 26, 70; Fig. 3A]; 
[2] forming a conductive layer 403 over the first semiconductor die, the second semiconductor die and the first substrate [¶¶ 72-73; Fig. 3B]; 
[3] applying an encapsulant 300 over the conductive layer [¶ 74; Fig. 3C]; 
[4] removing a first portion of the encapsulant 300 [leaving 353] to expose the conductive layer 403 [¶ 74; Fig. 3C]; and 
[5] performing a singulation process on the first substrate 100 [¶¶ 76-77; Figs. 3C-3D], 
[6a] wherein a sidewall of the conductive layer 403 and a sidewall of the encapsulant 353 are formed by the singulation process, 
[6b] the sidewall of the conductive layer 403 being coplanar with the sidewall of the encapsulant 353 [as shown in Fig. 3D], and 
[7a]-[7b] … [not taught].
This is all of the features of claim 1 disclosed in Choi.
With regard to features [7a]-[7b] of claim 1, Choi does not disclose that the first and second semiconductor dies 200 remain in any give singulated package and consequently does not disclose features [7a]-[7b].
Jeong, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 120 bonded to a substrate 110 as well as a conformal conductive layer 140 formed over and between the dies 120 and covering the substrate 110 from one end of the substrate to the other. 
100 is a wafer and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200 on a single package, as taught in Jeong, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
So modified, the semiconductor package of Choi including singulation between two memory dies 200 rather than one memory die 200, such as taught in Jeong, includes features [7a] and [7b] as follows:
[7a] wherein a second portion of the encapsulant 353 extends from a first portion of the conductive layer 403 on a sidewall of the first semiconductor die 200 to a second portion of the conductive layer 402 on a sidewall of the second semiconductor die 200 after performing the singulation process, 
[7b] the sidewall of the first semiconductor die 200 facing the sidewall of the second semiconductor die 200.  
In other words, a device pack would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76) and (2) because Jeong teaches that the conductive layer 140 remains continuous between the two dies 120. 
This is all of the features of claim 1. 


2. The method of claim 1, wherein a top surface of the conductive layer 403 is substantially level with a top surface of the encapsulant 353 after removing the first portion of the encapsulant 300 [leaving 353] [as shown in Fig. 3C; ¶ 74].  
3. The method of claim 1, wherein the conductive layer 403 is in physical contacts [sic] with the sidewall of the first semiconductor die 200 and the sidewall of the second semiconductor die 200.  
4. The method of claim 1, wherein the forming the conductive layer 403 comprises: 
forming a first layer 413 [“first metal layer 413 may be a diffusion barrier”] of a first material over the first semiconductor die 200, the second semiconductor die 200 and the first substrate 100 [¶ 73; Fig. 3B]; and 
forming a second layer 423 [“second metal layer 423”] of a second material over the first layer 413, the second material being different from the first material [¶ 73; Fig. 3B].  
6. The method of claim 1, wherein removing the first portion of the encapsulant 300 comprises performing a planarization process on the encapsulant [300 to leave “planarized molding layer 353”; ¶¶ 32, 74].  

With regard to claim 8, Choi in view of Jeong, as explained above under claim 1, further teaches,
8. A method comprising: 
[1a] attaching a first semiconductor die 200 to a first substrate 100 [Fig. 1D, 3A], 
[1b] the first semiconductor die 200 comprising a second substrate [substrate portion of die 200 on which the “memory circuit 200c” as shown in e.g. Fig. 1B; ¶ 30], 
[1c] a front surface [“active surface 200f”] of the second substrate facing the first substrate 100 [as shown in Fig. 1B; ¶ 30]; 
[2] attaching a second semiconductor die 200 to the first substrate 100 laterally adjacent the first semiconductor die 200 [Figs. 1D, 3A]; 
[3a] depositing a conformal conductive layer 403 
[3b] over a top surface and a sidewall of the first semiconductor die 200 [Fig. 3B], 
200 [Fig. 3B], and 
[3d] over the first substrate 100 [Fig. 3B], 
[4] wherein a first top surface of the conformal conductive layer 403 is closer to the first substrate 100 than the front surface of the second substrate [substrate portion of die 200 on which the “memory circuit 200c” as shown in e.g. Fig. 1B; ¶ 30]; and 
[5] performing a singulation process on the first substrate 100, 
[6] wherein a portion of the conformal conductive layer 403 extends from the sidewall of the first semiconductor die 200 to the sidewall of the second semiconductor die 200 after performing the singulation process [as taught by Jeong, supra].  
With regard to feature [4] of claim 8, because the configuration of the first and second dies 200 and the conformal metal layer 403 in Choi (at Fig. 3B) are configured identically to the first 101 and second 103 dies and the conformal metal layer 201 in the Instant Application (e.g. at Fig. 8), it is held, absent evidence to the contrary, that Choi inherently discloses this feature.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [6] of claim 8, the reasoning applied under features [7a]-[7b] of claim 1 applied equally here. 
This is all of the features of claim 8.
With regard to claims 9-14, Choi further discloses,  
9. The method of claim 8, further comprising: 
depositing a molding material 300 over the conformal conductive layer 403 [Fig. 3C; and 
removing a portion of the molding material 300 [leaving 353] to expose a second top surface of the conformal conductive layer [as shown in Fig. 3C].  
10. The method of claim 9, wherein the second top surface of the conformal conductive layer 403 is substantially level with a top surface of the molding material 353 [as shown in Fig. 3C].  
300 comprises planarizing the molding material [300 to leave “planarized molding layer 353”; ¶¶ 32, 74].
12. The method of claim 8, further comprising forming through-substrate vias (TSVs) in the first substrate 120 [¶ 80; Fig. 3E].  
14. The method of claim 8, further comprising depositing an underfill material 250 [¶¶ 27, 70] between the first semiconductor die 200 and the first substrate 100 [Fig. 3A].  

With regard to claim 15, Choi in view of Jeong, as explained above under claim 1, further teaches,
15. A method comprising: 
[1] forming through-substrate vias (TSVs) 120 in a first substrate 100; 
[2] forming a passivation layer over a first side of the first substrate 100 [passivation layer shown between circuit layer 100c and top surface 100f where wiring layer 103 is formed, as shown in Fig. 1B; ¶¶ 28-29]; 
[3] bonding a first semiconductor die 200 and a second semiconductor die 200 to the first side of the first substrate 100 [Fig. 3A]; 
[4] forming a conductive layer 403 over and in physical contact with the first semiconductor die 200, the second semiconductor die 200 and the first substrate 100 [Fig. 3B], 
[5] wherein the conductive layer 403 is in physical contact with the passivation layer [Figs. 1B and 3B], and 
[6] wherein an imaginary line extending along a long axis of at least one of the TSVs 120 intersects with an interface between the conductive layer 403 and the passivation layer [passivation layer shown between circuit layer 100c and top surface 100f where wiring layer 103 is formed, as shown in Fig. 1B; ¶¶ 28-29]  [Fig. 3E]; and 
[7a] performing a singulation process [¶¶ 76-77] to singulate a first portion of the first substrate 100 from the rest of the first substrate 100,
[7b] wherein the first semiconductor die 200 and the second semiconductor die 200 are bonded to the first portion of the first substrate 100 [i.e. singulating the portion of the first substrate 100 with two memory chips 200 --as taught in Jeong, supra-- from the other portion of the wafer 100 on which the remainder of the “plurality of memory chips 200” are bonded; Choi: ¶ 26].  

With regard to feature [2] of claim 15, Choi states,
[0028] Referring to FIG. 1B, the first semiconductor chip 100 may be provided in a face up manner, where an active surface 100f having a logic circuit 100c may face upward and an opposite, inactive surface 100b may face downward.  … 
[0029] In some embodiments, the first semiconductor chip 100 may include a connection pattern 103 such as metal wiring, via, and/or bonding pad for electrically connecting the solder ball 210 with the logic circuit 100c.  … 
(Choi: ¶¶ 28-29; emphasis added)
In order to prevent the “connection pattern 103 such as metal wiring, via, and/or bonding pad” from electrically shorting to the logic circuit, it is held, absent to the contrary that the portion of substrate 100 shown between the logic circuit 100c in which the connection pattern 103 is formed, as in Fig. 1B of Choi, includes a passivation layer.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to features [2], [5], and [6] of claim 8, to the extent Applicant may be able to provide proof that the portion of substrate 100 shown between the logic circuit 100c in which the connection pattern 103 is formed, somehow does not include a passivation layer, then this would be a difference between Choi and features [2], [5], and [6] of claim 15.
Jeong further teaches a passivation layer 130c (Jeong: ¶ 89) over the first substrate 110 and that the conductive layer 140 contacts each of the first and second dies 120 as well as the passivation layer 130c and further shows that “an imaginary line extending along a long axis of at least one of the TSVs, e.g. leftmost and rightmost 112a [Jeong: ¶ 74], intersects with an interface between the conductive layer 140 and the passivation layer 130c” (Jeong: Fig. 7), as required by feature [6].  
100 shown between the logic circuit 100c in which the connection pattern 103 is formed, is a passivation layer (Fig. 1B), then it would have been at least obvious to one of ordinary skill in the art, at the time of the instant invention, to make the portion of substrate 100 shown between the logic circuit 100c in which the connection pattern 103 is formed, a passivation layer, in order to protect the connection pattern 103 elements and to prevent the connection pattern 103 from shorting with the logic circuit 100c. 
With regard to features [4] and [5] of claim 8, 
[4] forming a conductive layer over and in physical contact with the first semiconductor die, the second semiconductor die and the first substrate, 
[5] wherein the conductive layer is in physical contact with the passivation layer, and
As explained above in the rejection of claim 15 under 35 USC 112(a) for lacking written descriptive support, there is not support in the Instant Application for the conductive layer 201 simultaneously contacting both the passivation layer 120 and the first substrate 105 because each of the redistribution layer 119 and the passivation layer 120 intervene between the substrate 105 and the conductive layer 201.  (See Instant Application Fig. 8.)   As such, feature [4] has been be interpreted consistent with that for which there exists support, i.e. the conductive layer contacts with the passivation layer but not the first substrate.  
This is all of the features of claim 15. 
With regard to claims 16 and 17, Choi further discloses, 
16. The method of claim 15, further comprising forming an encapsulant 300 over the conductive layer 403 and between the first semiconductor die 200 and the second semiconductor die 200 [¶ 74; Fig. 3C].  
17. The method of claim 16, further comprising planarizing the encapsulant 300 [leaving 353] to expose a top surface of the conductive layer 403 [¶¶ 32, 74; Fig. 3C].  
B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong, as applied to claims 1 and 4 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).
Claim 5 reads,
5. The method of claim 4, wherein the first material is titanium, and wherein the second material is aluminum.  
The prior art of Choi in view of Jeong, as explained above, discloses each of the features of claims 1 and 4. 
As explained above, Choi teaches that the conductive layer 403 includes a first metal layer 413 that may function as a diffusion barrier and a second metal layer 423 (Choi: ¶ 73).  
Choi does not indicate the composition of the metal layers 413 and 423 and consequently does not teach the features of claim 5.
Kim, like Choi, teaches bi-layered conductive cap, i.e. shielding structures ES, e.g. ESa9, ESa10 formed of bi-layer Pba9/Paa9 (Fig. 28) or ESa6 formed of Pba10/Paa10 (Fig. 29) that conform to the semiconductor devices CH9, CH10 that are separately selected materials and can be formed from different metal layers “such as aluminum (Al), molybdenum (Mo), gold (Au), copper (Cu), silver (Ag), tungsten (W), carbon nanotubes, nickel (Ni)” (Kim: ¶ 54).  See also, Kim: ¶¶ 53 and 166).  Kim also teaches bi-layered conformal EMI shielding structures over plural semiconductor devices on the same substrate (Kim: Figs. 68-71).
Wolf teaches that Ti is both an adhesion layer as well as a diffusion barrier between Al and Si.  As such, one having ordinary skill in the art would readily appreciate to use a layer of Ti between the Al and the semiconductor die, which would most commonly be silicon, in order to both adhere the Al and prevent diffusion of the Al into the semiconductor die. 
403(=413/423) disclosed in Choi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the second metal layer 423 of Choi from aluminum because Choi is silent to the metal, such that one having ordinary skill in the art would use known metals for the same purpose of forming a conductive cap over semiconductor devices, such as the Al taught in Kim.  As such, the selection of Al amounts to obvious material choice, (See MPEP 2144.07).
Inasmuch as Choi explicitly states that the first metal layer 413 can be a diffusion barrier, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ti as the first metal layer 413 in Choi because Wolf teaches that Ti is a diffusion barrier to Al into silicon.  Again, the selection amounts to obvious material choice.  (See MPEP 2144.07.)

C. Claims 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong, as applied to claims 1, 8, 12, and 15 above, and further in view of US 2011/0210444 (“Jeng”).
Claims 7, 13, 19, and 20 read,
7. The method of claim 1, further comprising, before performing the singulation process, thinning the first substrate.  
13. The method of claim 12, further comprising, before performing the singulation process on the first substrate, performing a thinning process on the first substrate to expose the TSVs.
19. The method of claim 15, further comprising, before performing the singulation process, performing a thinning process on the first substrate to expose the TSVs.  
20. The method of claim 19, wherein the TSVs protrude from a second side of the first substrate after performing the thinning process, and wherein the second side of the first substrate is opposite to the first side of the first substrate.

Choi does not discuss the details of forming the TSVs 120 and consequently does not disclose the features of claims 7, 13, 19, and 20.
Jeng, like Choi, teaches a process of forming a semiconductor package by bonding semiconductor dies 318 to a first substrate 206 having connection patterns 201, 212 formed in a passivation layer 208 (Jeng: Figs. 2-3; ¶¶ 26-30).  Also like Choi, Jeng teaches TSVs 214 formed in the first substrate 206.  Jeng teaches the processes of forming the TSVs that Choi does not teach, including all of the features of claims 7, 13, 19, and 20:
7. The method of claim 1, further comprising, before performing the singulation process [along scribe lines 216; Jeng: ¶ 29], thinning the first substrate [Jeng: Figs. 3-4; ¶¶ 33-34].  
13. The method of claim 12, further comprising, before performing the singulation process on the first substrate 206, performing a thinning process on the first substrate 206 to expose the TSVs 214 [Jeng: Figs. 3-4; ¶¶ 33-34].
19. The method of claim 15, further comprising, before performing the singulation process, performing a thinning process on the first substrate 206 to expose the TSVs [Jeng: Figs. 3-4; ¶¶ 33-34].  
20. The method of claim 19, 
wherein the TSVs 214 protrude from a second side of the first substrate 206 after performing the thinning process [Jeng: Figs. 3-4; ¶¶ 33-34], and 
wherein the second side of the first substrate 206 is opposite to the first side of the first substrate 106.
Inasmuch as Choi does not provide the process by which the TSVs 120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng, because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
120 of Choi exposed out the back surface in order to form a redistribution layer 532/634 including contact pads 636/638 of the of the first substrate 100 of Choi on which the solder balls 110 of Choi are formed, as taught in Jeng: Figs. 5-7; ¶¶ 35-37). 
So modified, all of the features of claims 7, 13, 19 and 20 are taught.

D. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong, as applied to claims 15-17 above, and further in view of US 2002/0146565 (“Ishll”).
Claim 18 reads,
18. The method of claim 17, further comprising performing a curing process on the encapsulant.  
The prior art of Choi in view of Jeong, as explained above, teaches each of the features of claims 15-17. 
Choi further states that the molding layer 300 can be made from an epoxy molding compound “EMC” (Choi: ¶ 32) and that “[t]he molding layer 300 may be formed using a compression mold to cover the first and second semiconductor chips 100, 200” (Choi: ¶ 32).
Choi does not mention curing the encapsulant as required by claim 18.
Ishll is directed to an epoxy resin composition used to encapsulate semiconductor devices using, e.g., compression molding, as in Choi (Ishll: Title; ¶ 29).  Ishii states,
The manufacturing method is effected in a usual manner.  In general, low-pressure transfer molding is used.  In some cases, compression molding, injection molding and the like methods may be used.  In order to improve reliability of the semiconductor device, it is preferred to carry out a thermal treatment at a temperature of 150 ºC or over for a given time after molding with the epoxy resin composition so as to obtain satisfactory curing.
(Ishii: ¶ 29; emphasis added)

Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to “thermal treatment at a temperature of 150 ºC or over for a given time after molding with the epoxy resin composition so as to obtain satisfactory curing”, as further taught in Ishll. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814